DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/170,214 on July 21, 2021. Please note: Claims 1, 23, 48, 61 and 62 have been amended, claims 9-11, 15-19, 31, 32, 36-44 and 56-58 have been cancelled. Claims 1-8, 12-14, 20-30, 33-35, 45-55 and 59-70 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on July 21, 2021, overcome the objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-14, 20-22, 48-55 and 59-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following: “causing, by the system, the at least one display unit to rotate around a normal direction of the at least one display unit by 45 degrees to cause a first quantity of pixels distributed along the first direction of the at least one display unit to be increased and to cause a diameter of the circle region of each effective display region of the at least one display unit to be increased to fit a diagonal line length of the at least one 
Claim 48 recites similar limitations to those in claim 1, and is therefore rejected for having the same indefinite limitations discussed above.
Claims 2-8, 12-14, 20-22, 49-55 and 59-68 depend on claims 1 and 48, and are therefore also rejected for including the above discussed indefinite subject matter.

The claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are hereby withdrawn since the amended claims, submitted on July 21, 2021, overcome the rejections.

Allowable Subject Matter
Claims 23-30, 33-35, 45-47, 69 and 70 are allowed.
	Claims 1-8, 12-14, 20-22, 48-55 and 59-68 would be allowable if amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
None of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of independent claim 23.

The closest prior art to claim 23 is Iwane (US 20140168395 A1), in view of Alberth (US 20080224951 A1), and Chung (US 20130182319 A1), and in further view of Son et al. (US 20020008674 A1), hereinafter Son, and Alpaslan et al. (US 20140347361 A1; Cited in Applicant’s IDS dated 09/12/2018), hereinafter Alpaslan, and in further view of Shimoyama et al. (US 20130229336 A1), hereinafter Shimoyama.
	
	Regarding Claim 23, please refer to the rejection over Iwane in view of Alberth and Chung, and in further view of Son and Alpaslan, and in further view of Shimoyama presented in the Non-Final Office Action dated 04/28/2021. 
	Furthermore, regarding the amended limitations, Iwane teaches:
	wherein the at least one display is at least one square display unit (See FIG. 2: at least one of the display pixel clusters 210 is at least one square display unit; See paragraph [0036]).
	Iwane in view of Alberth and Chung, and in further view of Son and Alpaslan, and in further view of Shimoyama does not explicitly teach (see elements emphasized in italics):
	an effective region increasing unit configured to increase a diameter of the circle region of each effective display region of the at least one display unit to fit a diagonal line length of the at least one square display unit.
	As discussed in the rejection of claim 23 in the previous Office Action, Shimoyama teaches cause size of each effective display region of the at least one display unit to be increased to fit the at least one display unit, but Shimoyama does not explicitly teach that a diameter of the circle region of each effective display region of the at least one display unit to fit a diagonal line length of the at least one square display unit. Therefore, the teachings of Shimoyama would not lead to the claimed feature. None of the other cited prior art would render this obvious in combination with the relied upon prior art. Therefore, none of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of independent claim 23.

	Claims 24-30, 33-35, 45-47, 69 and 70 depend on claim 23, and are therefore allowed for the above reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07/24/2021 have been fully considered but they are not persuasive in part.
	Claim Rejections - 35 USC § 112
Applicant argues (Remarks, pages 15-16) that claims 1-8, 12-14, 20-22, 48-55 and 59-68 should not be rejected under 112(b), citing page 18 of the specification as supporting the argued limitations. The Examiner respectfully disagrees and maintains the rejection. Specifically, page 18, lines 14-30 of the present specification discloses that the “the display unit can be rotated around a normal direction thereof by 45 degrees to cause the pixels distributed along the first direction to be increased” and “in addition, the effective region of the display unit is increased” (emphasis added). Therefore, it is clear that the effective region of the display unit being increased is a separate operation to causing the at least one display unit to rotate around a normal direction of the at least one display unit. Therefore, the language of claims 1 and 48 is not supported because these claims require causing, by the system, the at least one display unit to rotate to cause a diameter of the circle region of each effective display region of the at least one display unit to be increased, requiring a causal relationship between these two operations that is not supported by the portion cited by the Applicant. Therefore, the Examiner maintains that these claims are indefinite.
Claim Rejections - 35 USC § 103
	Applicant argues (Remarks, pages 17-19) that Shimoyama does not teach the amended limitations of the independent claims. The Examiner agrees for the reasons discussed above in the “Allowable Subject Matter” section. Therefore, the claims not rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are indicated as allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692